Citation Nr: 0802679	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  96-50 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for eczema.  

3.  Entitlement to service connection for a ruptured left 
ovarian cyst.

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for a liver disorder, 
including residuals of hepatitis B inoculations and 
gallbladder removal.  

6.  Entitlement to service connection for bronchial asthma, 
to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

9.  Entitlement to service connection for menstrual 
irregularities, to include as due to an undiagnosed illness.  

10.  Entitlement to service connection for gastroesophageal 
reflux disease, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1, 1991, to 
April 2, 1991, with prior inactive service in the New York 
Army National Guard totaling fifteen years, nine months, and 
eleven days.  Following the period of active duty in early 
1991, the veteran continued to serve in the Army National 
Guard until May 1, 1996, followed by service in the Army 
Reserve, which the veteran indicates was terminated in 
December 2000.  (The remand below is, in part, for the 
purpose of verifying all of the veteran's periods of active 
duty, active duty for training and inactive duty for 
training.) 

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2006, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to afford the veteran a requested hearing.  

Pursuant to the November 2006 remand, the veteran was 
afforded a hearing before the Board, sitting at the RO, in 
June 2007.  A transcript of that proceeding is of record.  

This appeal is REMANDED to the RO via the AMC.  VA will 
advise the veteran of any further action needed on her part.  


REMAND

Regarding the claim for an initial rating for PTSD, the 
record reflects that the veteran has not undergone a VA 
psychiatric examination since 2003 and that findings from 
that most recent evaluation yielded an opinion from the 
examiner that the veteran's PTSD was of a mild severity.  The 
veteran presents data from a treating VA psychiatrist in July 
2004 to the effect that the manifestations of the veteran's 
PTSD met the criteria for 30 percent and 70 percent schedular 
ratings under 38 C.F.R. § 38 C.F.R. § 4.130, but not the 
criteria for a 50 percent evaluation.  This evidence consists 
of answers to a questionnaire.  Given the lapse of time since 
the veteran was last evaluated and the incomplete nature of 
the July 2004 psychiatric evidence noted above, further 
psychiatric examination of the veteran is warranted.  
38 C.F.R. § 3.327 (2007).  

With respect to the veteran's claims for service connection, 
her primary contentions are that the claimed disabilities had 
their onset during a brief period of active duty in 1991 or 
as a result of her direct contact as a nurse during that 
period of time with soldiers returning to Walter Reed Army 
Medical Center for medical assistance following their service 
in the Southwest Asia Theater of Operations.  Among her other 
contentions are that she developed a viral syndrome with 
acute bronchitis during a period of training in July 1981, 
and was exposed to a chemical floor stripper during a period 
of active duty for training at Camp Smith in April 1996, 
which she alleges led to an aggravation of her asthma.  The 
dates of all military service, as well as all periods of 
active duty for training or inactive duty training, remain 
unverified at this juncture, and it does not appear that 
complete medical records relating to the veteran's Army 
National Guard and/or Reserve service prior to and subsequent 
to 1991 are contained within her claims folder.  Further 
efforts are needed to verify the veteran's dates of service, 
including periods of active duty for training and inactive 
duty training, and to obtain all available service medical 
records.  38 C.F.R. § 3.159(c)(2) (2007).

The veteran is a registered nurse, and, in addition, she 
holds a doctorate in counseling psychology.  As such, she is 
a medical professional and may offer competent opinions as to 
some medical questions.  In this regard, the veteran is noted 
to have offered sworn testimony in June 2007 that she 
suffered from various inservice problems, such as diabetes 
mellitus, a skin rash, fatigue, respiratory and/or bronchial 
problems, abnormal liver tests, headaches, indigestion, and a 
left ovarian cyst.  With particular reference to the 
veteran's period of active duty during early 1991, it is 
noted that available records indicate that she received two 
hepatitis B inoculations while on active duty, as well as a 
third hepatitis B inoculation in August 1991 following her 
release from active duty.  In addition, available medical 
records denote that she was treated in February 1991 for a 
viral upper respiratory infection, with testing of her urine 
in March 1991 identifying elevated bilirubin and bacteria 
levels.  Many of her claimed disabilities, though not all, 
are linked by the veteran to her exposure to soldiers who 
served in the Persian Gulf and were sent directly to Walter 
Reed Army Medical Center for medical care, which she 
administered.  While one or more VA medical examinations have 
been afforded the veteran as to her claimed disorders, no 
opinion was sought or obtained through any such evaluations 
as to the linkage, if any, between the claimed disabilities 
and the veteran's military service.  No medical professional 
other than the veteran has opined as to the link, if any, 
between the claimed disorders and service.  To that end, 
obtaining further medical and psychiatric examination and 
opinion from the appropriate physicians is deemed advisable.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

Accordingly, this case is REMANDED for the following actions:

1.  The RO/AMC should contact the veteran 
in writing for the purpose of requesting 
that she clarify (a) what disabilities 
she alleges were incurred or aggravated 
during any period of military service 
other than the period of active duty from 
February to April 1991 and (b) during 
what specific periods of active duty for 
training or inactive duty training were 
such disabilities incurred in or 
aggravated.  Once received such 
information should be made a part of the 
claims folder.

2.  The RO/AMC should request written 
verification from the service department 
or National Personnel Records Center of 
all of the applicable dates of military 
service of the veteran, noting that she 
alleges service in the New York Army 
National Guard from April 1975 to May 
1996, followed by service in the Army 
Reserve until December 2000.  In 
addition, the dates of any and all 
periods of active duty for training or 
inactive duty training served by the 
veteran must be fully detailed in 
writing.  

Efforts to obtain these Federal records 
must continue until all records are 
located and associated with the claims 
folder or until VA determines in a 
written document that all or some of the 
pertinent records do not exist or further 
attempts to locate same would be futile.  

3.  The RO/AMC should attempt to obtain a 
complete set of all examination and 
treatment records compiled while the 
veteran served in the New York Army 
National Guard, beginning in or about 
April 1975; her period of active duty 
from February to April 1991; and all 
subsequent service in the National Guard 
and/or Army Reserve.  

Efforts to obtain these Federal records 
must continue until all records are 
located and associated with the claims 
folder or until VA determines in a 
written document that all or some of the 
pertinent records do not exist or further 
attempts to locate same would be futile.  

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the severity of her PTSD.  A 
score on the Global Assessment of 
Functioning Scale should be assigned 
based on current impairment of 
functioning due exclusively to PTSD.    
The claims folder should be furnished to 
the VA examiner for review and the report 
compiled by such examiner should indicate 
whether the claims folder was made 
available and reviewed.  

After reviewing the relevant evidence in 
the claims file and obtaining a detailed 
history, the examiner is requested to 
provide, to the extent that is possible, 
an approximate GAF score or scores, be it 
static or fluctuating, from 1994 to the 
present.

If the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.
The veteran should also be afforded a 
general medical examination in order to 
evaluate the nature, approximate onset 
date and/or etiology of a claimed skin 
disease, to include eczema; ovarian 
disease, to include a ruptured left 
ovarian cyst; menstrual irregularities; 
diabetes mellitus; a liver disorder, to 
include residuals of hepatitis B 
inoculations; gallbladder removal; 
bronchial asthma; chronic fatigue 
syndrome; headaches; and gastroesophageal 
reflux disease.  The claims folder should 
be furnished to the VA examiner for 
review and the report compiled by such 
examiner should indicate whether the 
claims folder was made available and 
reviewed.  

Following the review of the relevant 
evidence in the claims file, the clinical 
evaluation and any diagnostic tests or 
studies and/or additional examinations 
performed by specialists that are deemed 
necessary, the examiner must address the 
following: 

Is it at least as likely as not (50 
percent or greater degree of 
probability) that any of the claimed 
disorders (a skin disease, to 
include eczema; ovarian disease, to 
include a ruptured left ovarian 
cyst, with or without menstrual 
irregularities; diabetes mellitus, a 
liver disorder, to include residuals 
of hepatitis B inoculations;  
gallbladder removal; bronchial 
asthma; chronic fatigue syndrome; 
headaches; and gastroesophageal 
reflux disease), if present, were 
incurred in or aggravated during any 
period of active duty or active duty 
for training or are otherwise 
causally linked to any incident of 
such service?  

The clinician is advised that aggravation 
for legal purposes is defined as a 
chronic worsening of the underlying 
condition beyond its natural progression, 
versus a temporary flare-up of symptoms.

The clinician is further advised that 
that the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

6.  Lastly, the AMC/RO must readjudicate 
the veteran's claim for an initial rating 
in excess of 10 percent for PTSD and her 
claims for service connection for eczema, 
a ruptured left ovarian cyst, menstrual 
irregularities, diabetes mellitus, a 
liver disorder inclusive of residuals of 
hepatitis B inoculations, gallbladder 
removal, bronchial asthma, chronic 
fatigue syndrome, headaches, and 
gastroesophageal reflux disease, to 
include as applicable as due to an 
undiagnosed illness, based on all the 
evidence on file and all governing legal 
authority.  

If any benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


